DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has overcome the paragraph [0009] objection and all claim objections. 

Applicant's arguments filed 5/20/2022 in response to Office Action 12/3/2021 have been fully considered but they are not persuasive. Please see the detailed analysis in the rejection below. 

The amendment filed 5/20/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Drawing has changed the dimension of the canned beverage.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings were objected to because initially, in Figure 6, the vent protrusions as depicted will not perform the claimed or disclosed function of puncture and vent the canned beverage. The lid protrusions (instant app 110,116) reside well within the threaded area of the lid (108), but the canned beverage (106) does not reach as it is below the matching threaded area of the container (120).  Now a new objection towards the new drawing filed 5/20/2022 because it introduced new matter by changing the dimension of the canned beverage.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 6386385 issued to Amanat et al. (hereinafter “Amanat”) in view of US Pat 6626326 issued to Murakami (hereinafter “Murakami”).
Regarding claim 1, Amanat teaches an insulated canned beverage holder comprising: 
  a body (container 14, Fig 2) configured to receive a canned beverage (holds bottled drinking fluids, col 2, line 24), the body portion having walls (wall 20, Fig 2) and a threaded upper portion (threads 36 on container, Fig 2); and 
  a lid (cap assembly 100, Fig 2) having: a threaded lower portion (threads 112, Fig 2) configured to engage the threaded upper portion of the body, 
    one or more vent protrusions (second projections 80 tips 86 plus tip 64, Fig 1) each including a piercing section (tip of saw-tooth of said 80 and 86, and the tip 64 punctures seal) and an air channel (triangular groove on each cited protrusion forms a channel capable of passing air), wherein the one or more vent protrusions are configured to puncture and vent (punctures the seal below the lid then rotated to cut vents, col 3, lines 55-58) a top of the canned beverage disposed in the body when the lid is tightened onto the body (Fig 2 shows that a bottled fluid such as a canned beverage that is tall enough is obvious to be punctured when the lid is tightened in the puncturing direction since the seal being punctured is aluminum like a canned beverage), and a drinking opening (container opening 16, Fig 2) disposed to align with an opening in the canned beverage when the lid is in place on the body (opening 16 is disposed to align with an opening of the bottled fluid such as a canned beverage), 

but lacks a lid having a drinking opening and insulated container walls. 
Murakami, however, teaches an insulated can holder (title) with a lid (cap 62, Fig 4) having a drinking opening (opening 70, Fig 6) and a body portion (outer liner 10 and inner liner 12) having insulated walls (liners 10 and 12 are of side walls 24 and 16 with vacuum space in between, abstract 2nd sentence, Fig 3). 

The purpose of an insulated can holder with a lid having a drinking opening is to not be single use and provide drinking access to an opened beverage can (col 1, line 32; opening 70 for drink opening 76 of can 74, Fig 5 in Murakami). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid and walls of Amanat with insulated walls and a drink opening as taught by Murakami in order to maintain a more desirable beverage temperature while not transferring heat between the user and the can, be reused to save money versus usual disposables, and provide access to drinking through the lid while retaining the can.

Regarding claim 2, Amanat already includes all limitations, including the threaded upper portion includes threads on an outside of the threaded upper portion (Fig 2, 36) and the threaded lower portion of the lid includes threads on the inside of the lower portion (Fig 2, 112).

Regarding claim 3, Amanat already includes all limitations including the threaded upper portion (threads 36 on container, Fig 2) includes threads on an inside of the threaded upper portion (Fig 2, 36 is on an inside of the upper portion) and the threaded lower portion (threads 112, Fig 2) of the lid includes threads on the outside of the lower portion (Fig 2, 112 is on the outside of lower portion).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
US 4974741 – insulating can holder with lid (Fig 1)
US 1350908 – can holder with lid perforator (Fig 1)
NPL Amazon Two Puncture lid 2016 – metal lid with two piercers (Page 1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                             
/DON M ANDERSON/Primary Examiner, Art Unit 3733